Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “transmitting, by the node, and to another node in the wireless multi- hop network, a power status report including information that indicates the power supply category of the node and an estimated remaining operating time of the node, wherein the estimated remaining operating time of the node is based at least in part on at least one of a remaining level of battery power of the node, a cell load of the node, an estimated future cell load of the node, or an environmental factor associated with the node.”
 	Independent claim 12 requires “a power status report including information that indicates a power supply category of the second node and an estimated remaining operating time of the second node, wherein the power supply category indicates whether the second node is supplied with power from an alternating current power supply or a battery power supply, wherein the estimated remaining operating time of the node is based at least in part on at least one of a remaining level of battery power of the node, a cell load of the node, an estimated future cell load of the node, or an environmental factor-5-PATENT U.S. Patent Application No. 16/836,014 Attorney Docket No. 0097-0828/192695associated with the node”.
 	Independent claim 20 requires “a power status report including information that indicates the power supply category of the node and an estimated remaining operating time of the node, wherein the estimated remaining operating time of the node is based at least in part on at least one of a remaining level of battery power of the node, a cell load of the node, an estimated future cell load of the node, or an environmental factor associated with the node.”
 	Independent claim 27 requires “a power status report including information that indicates a power supply category of the second node and an estimated remaining operating time of the second node, wherein the power supply category indicates whether the second node is supplied with power from an alternating current power supply or a battery power supply, wherein the estimated remaining operating time of the node is based at least in part on at least one of a remaining level of battery power of the node, a cell load of the node, an estimated future cell load of the node, or an environmental factor associated with the node;”
 	The prior art of record (in particular, Ekl et al (US 2007/0201381) (hereinafter Ekl) does not disclose, with respect to claim 1, “transmitting, by the nod
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477